DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on September 17, 2020; January 29, 2021; and, December 17, 2021 were filed prior to the mailing date of the present first Official action on the merits.  These submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 12 recites the limitation “the precursor” in line 2.  Although Applicant’s dependent claim 2 recites the claim term “a cured precursor” with respect to the claimed “size layer”, Applicant’s claim 12 depends from claim 11 which in turn depends from independent claim 1.  And, Applicant’s independent claim 1 does not recite the terms “the precursor” or “a cured precursor”.  Given the lack of support in claims 1 and 11 from which claim 12 depends, there is insufficient antecedent basis for this limitation, i.e., “the precursor”, in the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 15-19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FR 2919513 A1 to Thierry (hereinafter “Thierry”) (copy of English language mechanical translation included herewith).

Referring to Applicant’s independent claim 15, Thierry teaches an abrasive article (See Abstract) comprising: a backing comprising a first major surface and an opposing second major surface (page 3, Description, second paragraph; See FIG. 3; the support of Thierry is equivalent to Applicant’s claim term “a backing”); an abrasive layer bonded to at least a portion of the first major surface (page 3, Description, first paragraph; See FIG. 3), the abrasive layer comprising abrasive particles retained in a make layer (page 3, Description, fourth paragraph; See FIG. 3; Thierry teaches the sizing layer is commonly referred to by the term make coat; the sizing layer/make coat of Thierry is equivalent to Applicant’s claim term “a make layer”); and an anti-loading size layer at least partially disposed on the abrasive layer (page 3, Description, first paragraph; page 4, Description, seventh paragraph; Thierry teaches the over-sizing or re-sizing layer is commonly referred to by the term size coat; the size coat of Thierry is equivalent to Applicant’s claim term “an anti-loading size layer”), wherein the size layer comprises a size coat binder, wax, and a latex (page 7, Description, fourth paragraph; the urea formaldehyde of Thierry is equivalent to Applicant’s claim term “a size coat binder”; the polyethylene wax of Thierry is equivalent to Applicant’s claim term “wax”; the latex of a copolymer of vinyl acetate and vinyl chloride or polyethylene of Thierry is equivalent to Applicant’s claim term “a latex”).  

Referring to Applicant’s claim 16, the teaching “the article demonstrates a Cut Durability of at least 40%” is inherent within the teachings of Thierry.  Thierry teaches an abrasive article whose structural element, e.g., backing, and constituents, e.g., abrasive layer, abrasive particles, make layer and anti-loading layer, are identical or substantially identical to Applicant’s claimed abrasive article and its structural element and constituents. MPEP 2112.01 [R-10.2019] (I),(II)  As the abrasive article of Thierry and Applicant’s claimed abrasive article utilize the identical or substantial constituents and are constructed in the identical or substantially identical manner, the abrasive article of Thierry is expected to perform in the identical or substantially identical manner as Applicant’s claimed abrasive article.  MPEP 2112.01 [R-10.2019] (II)  For this reason, the teaching “the article demonstrates a Cut Durability of at least 40%” is inherent within the teachings of Thierry.

Referring to Applicant’s claim 17, Thierry teaches the wax includes a polyethylene wax (page 7, Description, fourth paragraph).

Referring to Applicant’s claim 18, Thierry teaches the latex is crosslinkable (page 5, Description, fourth paragraph).

Referring to Applicant’s claim 19, Thierry teaches the size layer includes a cured precursor (page 5, Description, second paragraph), and wherein the precursor comprises wax and the size coat binder (page 7, Description, fourth paragraph; the urea formaldehyde of Thierry is equivalent to Applicant’s claim term “the size coat binder”; the polyethylene wax of Thierry is equivalent to Applicant’s claim term “wax”).

Referring to Applicant’s independent claim 21, Thierry teaches an abrasive article (See Abstract) comprising: a backing comprising a first major surface and an opposing second major surface (page 3, Description, second paragraph; See FIG. 3; the support of Thierry is equivalent to Applicant’s claim term “a backing”); an abrasive layer bonded to at least a portion of the first major surface (page 3, Description, first paragraph; See FIG. 3), the abrasive layer comprising abrasive particles retained in a make layer (page 3, Description, fourth paragraph; See FIG. 3; Thierry teaches the sizing layer is commonly referred to by the term make coat; the sizing layer/make coat of Thierry is equivalent to Applicant’s claim term “a make layer”); and an anti-loading size layer at least partially disposed on the abrasive layer (page 3, Description, first paragraph; page 4, Description, seventh paragraph; Thierry teaches the over-sizing or re-sizing layer is commonly referred to by the term size coat; the size coat of Thierry is equivalent to Applicant’s claim term “an anti-loading size layer”), wherein the anti-loading size layer comprises a urea formaldehyde resin (page 7, Description, fourth paragraph), polyethylene wax (page 7, Description, fourth paragraph), and a vinyl acetate latex (page 7, Description, fourth paragraph).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 9-11, 13-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 5,908,477 A to Harmer et al. (hereinafter “Harmer”).

Referring to Applicant’s independent claim 1, Harmer teaches an abrasive article (See Abstract) comprising: a backing comprising a first major surface and an opposing second major surface (col. 4, ll. 41-46; col. 5, ll. 45-52; col. 6, ll. 12-15, 24-29; FIGS. 1 and 3); an abrasive layer bonded to at least a portion of the first major surface (col. 4, ll. 41-46; col. 5, ll. 45-52; col. 6, ll. 12-15, 24-29; FIGS. 1 and 3), the abrasive layer comprising abrasive particles retained in a make layer (col. 4, ll. 44-46; col. 5, ll. 48-49; FIGS. 1 and 3); and an anti-loading size layer at least partially disposed on the abrasive layer (col. 4, ll. 46-49; col. 5, ll. 50-55; col. 6, ll. 15-24; FIGS. 1 and 3; the size coat bond system of Harmer is equivalent to Applicant’s claim term “an anti-loading size layer”), wherein the anti-loading size layer comprises a size binder at a concentration of at least 20 percent by weight of the composition (col. 18, ll. 3-16; See Table 1, Examples 1-3; the size binder amounts [in % by weight] of Examples 1-3 are approximately 70, 73 and 73, respectively) and wax at a concentration of no greater than about 20 percent by weight of the composition (See Table 1, Examples 1-3; the wax concentration amounts [in % by weight] of Examples 1-3 are approximately 5.3, 1.5 and 1.5, respectively).  Although the size binder and wax materials of Examples 1-3 of Harmer are not identical to those size binder and wax materials specifically recited in Applicant’s dependent claims 3, 4 and 10, Applicant’s independent claim 1 does not recite any particular size binder and wax materials.  For this reason, a person having ordinary skill in the art before the filing date of the present application would be motivated to find the size binder and wax materials, and corresponding amounts measured in percent by weight, of Examples 1-3 of Harmer render obvious Applicant’s claimed constituents and amounts and, in turn, the claimed abrasive article according to independent claim 1.  The size binder material and wax material amounts taught by Harmer render obvious Applicant’s claimed ranges.  The exemplary binder material amounts taught by Harmer lies within Applicant’s claimed range of “at least 20 percent by weight of the composition”.  The exemplary wax material amounts taught by Harmer render obvious Applicant’s claimed range of “no greater than about 20 percent by weight of the composition”.  MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 2, Harmer teaches the size layer comprises a cured precursor (col. 14, ll. 9-15), and wherein the precursor comprises wax and the size binder (col. 4, ll. 46-49).

Referring to Applicant’s claim 3, Harmer teaches the size binder is selected from the group consisting of phenolic resins (col. 8, l. 4), melamine resins (col. 8, ll. 7-8), aminoplast resins having pendant α-,β-unsaturated carbonyl groups (col. 8, ll. 5-6), urethane resins (col. 8, l. 6), epoxy resins (col. 8, l. 6), acrylated isocyanurate resins (col. 8, ll. 8-9), urea-aldehyde resins (col. 8, ll. 6-7; col. 9, ll. 57-64; col. 10, ll. 52-55, 57), isocyanurate resins (col. 8, l. 7), acrylated urethane resins (col. 8, l. 9), acrylated epoxy resins (col. 8, ll. 9-10), bismaleimide resins (col. 8, l. 10), and combinations thereof (col. 8, l. 10).

Referring to Applicant’s claim 4, Harmer teaches the size binder comprises at least one of a urea formaldehyde resin (col. 8, ll. 6-7) and a melamine formaldehyde resin (col. 8, ll. 7-8).

Referring to Applicant’s claim 5, Harmer teaches the anti-loading size layer further comprises a wax compatible latex (col. 9, ll. 6-10).

Referring to Applicant’s claim 9, the teaching “the wax has a melting point onset of at least 100 °C” is inherent within the teachings of Harmer.  Harmer teaches an abrasive article whose structural element, e.g., backing, and constituents, e.g., abrasive layer, abrasive particles, make layer and anti-loading layer, are identical or substantially identical to Applicant’s claimed abrasive article and its structural element and constituents. MPEP 2112.01 [R-10.2019] (I),(II)  In particular, the wax, e.g., a paraffin wax (col. 11, l. 26 of Harmer), a polyethylene wax (col. 11, l. 28 of Harmer), a carnuba wax (col. 11, l. 27 of Harmer) of Harmer is identical to Applicant’s claimed wax according to dependent claim 10.  As the wax of Harmer and Applicant’s claimed wax are identical or substantial constituents, the wax of Harmer is expected to perform in the identical or substantially identical manner as Applicant’s claimed wax.  MPEP 2112.01 [R-10.2019] (II)  For this reason, the teaching “the wax has a melting point onset of at least 100 °C” is inherent within the teachings of Harmer.

Referring to Applicant’s claim 10, Harmer teaches the wax is selected from the group consisting of paraffin wax (col. 11, l. 26), polyethylene wax (col. 11, l. 28), carnuba wax (col. 11, l. 27), and combinations thereof (col. 11, ll. 29-30).

Referring to Applicant’s claim 11, Harmer teaches the wax is present in the anti-loading size layer at a concentration of about 15.0% by weight or less (col. 11, ll. 15-20).  The wax concentration taught by Thierry renders obvious Applicant’s claimed range.  The wax concentration taught by Thierry encompasses entirely Applicant’s claimed range of “between about 1 percent by weight and about 15 percent by weight.” MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 13, Harmer teaches the anti-loading size layer further comprises at least one of filler (col. 12, ll. 25-33) and a silane coupling agent (col. 13, ll. 19-23).

Referring to Applicant’s claim 14, Harmer teaches at least one embodiment where applying a supersize coat to the abrasive article is optional article (col. 14, ll. 18-21), and thus the resultant abrasive article in said embodiment does not include a supersize coat.

Referring to Applicant’s independent claim 15, Harmer teaches an abrasive article (See Abstract) comprising: a backing comprising a first major surface and an opposing second major surface (col. 4, ll. 41-46; col. 5, ll. 45-52; col. 6, ll. 12-15, 24-29; FIGS. 1 and 3); an abrasive layer bonded to at least a portion of the first major surface (col. 4, ll. 41-46; col. 5, ll. 45-52; col. 6, ll. 12-15, 24-29; FIGS. 1 and 3), the abrasive layer comprising abrasive particles retained in a make layer (col. 4, ll. 44-46; col. 5, ll. 48-49; FIGS. 1 and 3); and an anti-loading size layer at least partially disposed on the abrasive layer (col. 4, ll. 46-49; col. 5, ll. 50-55; col. 6, ll. 15-24; FIGS. 1 and 3; the size coat bond system of Harmer is equivalent to Applicant’s claim term “an anti-loading size layer”), wherein the size layer comprises a size coat binder, wax, and a latex (col. 4, ll. 46-49; col. 5, ll. 50-55; col. 6, ll. 15-24; col. 8, ll. 1-10; col. 9, ll. 6-10; col. 11, ll. 25-30).

Referring to Applicant’s claim 16, the teaching “the article demonstrates a Cut Durability of at least 40%” is inherent within the teachings of Harmer.  Harmer teaches an abrasive article whose structural element, e.g., backing, and constituents, e.g., abrasive layer, abrasive particles, make layer and anti-loading layer, are identical or substantially identical to Applicant’s claimed abrasive article and its structural element and constituents. MPEP 2112.01 [R-10.2019] (I),(II)  As the abrasive article of Harmer and Applicant’s claimed abrasive article utilize the identical or substantial constituents and are constructed in the identical or substantially identical manner, the abrasive article of Harmer is expected to perform in the identical or substantially identical manner as Applicant’s claimed abrasive article.  MPEP 2112.01 [R-10.2019] (II)  For this reason, the teaching “the article demonstrates a Cut Durability of at least 40%” is inherent within the teachings of Harmer.

Referring to Applicant’s claim 17, Harmer teaches the wax includes a polyethylene wax (col. 11, l. 28).

Referring to Applicant’s claim 19, Harmer teaches the size layer includes a cured precursor (col. 14, ll. 9-15), and wherein the precursor comprises wax and the size coat binder (col. 4, ll. 46-49).

Claims 6-8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 5,908,477 A to Harmer et al. (hereinafter “Harmer”) as applied to claims 1, 5 and 15 above, and further in view of United States Patent No. 5,334,648 A to Drews et al. (hereinafter “Drews”).

Referring to Applicant’s claim 6, Harmer teaches an abrasive article (See Abstract) comprising: a backing comprising a first major surface and an opposing second major surface (col. 4, ll. 41-46; col. 5, ll. 45-52; col. 6, ll. 12-15, 24-29; FIGS. 1 and 3); an abrasive layer bonded to at least a portion of the first major surface (col. 4, ll. 41-46; col. 5, ll. 45-52; col. 6, ll. 12-15, 24-29; FIGS. 1 and 3), the abrasive layer comprising abrasive particles retained in a make layer (col. 4, ll. 44-46; col. 5, ll. 48-49; FIGS. 1 and 3); and an anti-loading size layer at least partially disposed on the abrasive layer (col. 4, ll. 46-49; col. 5, ll. 50-55; col. 6, ll. 15-24; FIGS. 1 and 3; the size coat bond system of Harmer is equivalent to Applicant’s claim term “an anti-loading size layer”), wherein the size layer comprises a size coat binder, wax, and a latex (col. 4, ll. 46-49; col. 5, ll. 50-55; col. 6, ll. 15-24; col. 8, ll. 1-10; col. 9, ll. 6-10; col. 11, ll. 25-30).
Although Harmer teaches the size layer comprises latex (col. 4, ll. 46-49; col. 5, ll. 50-55; col. 6, ll. 15-24; col. 8, ll. 1-10; col. 9, ll. 6-10; col. 11, ll. 25-30), Harmer does not teach explicitly “the wax compatible latex is selected from the group consisting of natural rubber, butadiene rubber, styrene-butadiene rubber, styrene-butadiene-acrylonitrile rubber, chloroprene rubber and methyl-butadiene rubber, cellulose and acrylic and vinyl acetate emulsions” according to Applicant’s claim language.
However, Drews teaches emulsion copolymers, for use as urea formaldehyde resin modifiers, are formed from vinyl chloride monomers, softening monomers, and functional monomers, and are particularly useful as glass mat binders for the production of roofing shingles (See Abstract of Drews).  In at least one embodiment, Drews teaches the softening monomers include vinyl esters with vinyl acetate being preferred (col. 2, ll. 22-25, 51-52 of Drews).  Drews teaches the functional monomers are used to crosslink the vinyl polymer chain and react with the urea-formaldehyde (col. 2, ll. 53-55 of Drews).  Drews teaches the vinyl chloride containing polymer backbone serves to accelerate these reactions and makes the polymers of the current invention more effective as U-F modifiers than acrylic or SBR latexes (col. 5, ll. 48-52 of Drews).  Drews teaches further the softening monomer generally functions to lower the Tg of the polymer so the polymer can flow during processing and provide flexibility to the finished goods (col. 2, ll. 13-15 of Drews).  There is a reasonable expectation the vinyl acetate latex of Drews can be utilized as the latex of Harmer.  As Drews teaches the softening monomer, e.g., vinyl acetate latex (col. 2, ll. 22-25, 51-52 of Drews), generally functions to lower the Tg of the polymer so the polymer can flow during processing and provide flexibility to the finished goods (col. 2, ll. 13-15 of Drews), the resultant abrasive article of Harmer would benefit when incorporating the vinyl acetate latex of Drews.  For this reason, a person having ordinary skill in the art before the effective filing date of the present application would be motivated to modify the latex of Harmer and utilize the vinyl acetate latex of Drews.  A person having ordinary skill in the art before the effective filing date of the present application would be motivated to do so as the resultant abrasive article of Harmer would benefit when incorporating the vinyl acetate latex of Drews given Drews teaches the softening monomer, e.g., vinyl acetate latex (col. 2, ll. 22-25, 51-52 of Drews), generally functions to lower the Tg of the polymer so the polymer can flow during processing and provide flexibility to the finished goods (col. 2, ll. 13-15 of Drews). 

Referring to Applicant’s claim 7, Harmer as modified by Drews teaches the wax compatible latex is a vinyl acetate emulsion (col. 2, ll. 13-15, 22-25, 51-52 of Drews).

Referring to Applicant’s claim 8, Harmer as modified by Drews teaches the latex is crosslinkable (col. 53-55 of Drews).

Referring to Applicant’s claim 18, Harmer teaches an abrasive article (See Abstract) comprising: a backing comprising a first major surface and an opposing second major surface (col. 4, ll. 41-46; col. 5, ll. 45-52; col. 6, ll. 12-15, 24-29; FIGS. 1 and 3); an abrasive layer bonded to at least a portion of the first major surface (col. 4, ll. 41-46; col. 5, ll. 45-52; col. 6, ll. 12-15, 24-29; FIGS. 1 and 3), the abrasive layer comprising abrasive particles retained in a make layer (col. 4, ll. 44-46; col. 5, ll. 48-49; FIGS. 1 and 3); and an anti-loading size layer at least partially disposed on the abrasive layer (col. 4, ll. 46-49; col. 5, ll. 50-55; col. 6, ll. 15-24; FIGS. 1 and 3; the size coat bond system of Harmer is equivalent to Applicant’s claim term “an anti-loading size layer”), wherein the size layer comprises a size coat binder, wax, and a latex (col. 4, ll. 46-49; col. 5, ll. 50-55; col. 6, ll. 15-24; col. 8, ll. 1-10; col. 9, ll. 6-10; col. 11, ll. 25-30).
Although Harmer teaches the size layer comprises latex (col. 4, ll. 46-49; col. 5, ll. 50-55; col. 6, ll. 15-24; col. 8, ll. 1-10; col. 9, ll. 6-10; col. 11, ll. 25-30), Harmer does not teach explicitly the latex is “crosslinkable” according to Applicant’s claim language.
However, Drews teaches emulsion copolymers, for use as urea formaldehyde resin modifiers, are formed from vinyl chloride monomers, softening monomers, and functional monomers, and are particularly useful as glass mat binders for the production of roofing shingles (See Abstract of Drews).  In at least one embodiment, Drews teaches the softening monomers include vinyl esters with vinyl acetate being preferred (col. 2, ll. 22-25, 51-52 of Drews).  Drews teaches the functional monomers are used to crosslink the vinyl polymer chain and react with the urea-formaldehyde (col. 2, ll. 53-55 of Drews).  Drews teaches the vinyl chloride containing polymer backbone serves to accelerate these reactions and makes the polymers of the current invention more effective as U-F modifiers than acrylic or SBR latexes (col. 5, ll. 48-52 of Drews).  Drews teaches further the softening monomer generally functions to lower the Tg of the polymer so the polymer can flow during processing and provide flexibility to the finished goods (col. 2, ll. 13-15 of Drews).  There is a reasonable expectation the latex of Harmer is ‘crosslinkable’ according to Drews’ teachings.  As Drews teaches the softening monomer, e.g., vinyl acetate latex (col. 2, ll. 22-25, 51-52 of Drews), generally functions to lower the Tg of the polymer so the polymer can flow during processing and provide flexibility to the finished goods (col. 2, ll. 13-15 of Drews), the resultant abrasive article of Harmer would benefit when incorporating the vinyl acetate latex of Drews.  For this reason, a person having ordinary skill in the art before the effective filing date of the present application would be motivated to modify the latex of Harmer and utilize the vinyl acetate latex of Drews.  A person having ordinary skill in the art before the effective filing date of the present application would be motivated to do so as the resultant abrasive article of Harmer would benefit when incorporating the vinyl acetate latex of Drews given Drews teaches the softening monomer, e.g., vinyl acetate latex (col. 2, ll. 22-25, 51-52 of Drews), generally functions to lower the Tg of the polymer so the polymer can flow during processing and provide flexibility to the finished goods (col. 2, ll. 13-15 of Drews).  Furthermore, Harmer as modified by Drews teaches the functional monomer, e.g., acrylates (col. 3, ll. 46-48 of Drews) present are used to crosslink the vinyl polymer chain and react with urea-formaldehyde (col. 2, ll. 53-55 of Drews), the vinyl acetate latex of Harmer as modified by Drews is expected to be ‘crosslinkable’ as well given Harmer teaches acrylated isocyanurate resins (col. 8, ll. 8-9), acrylated urethane resins (col. 8, l. 9), and acrylated epoxy resins (col. 8, ll. 9-10) are present when the coatings undergo curing (col. 14, ll. 8-21 of Harmer).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 5,908,477 A to Harmer et al. (hereinafter “Harmer”) as applied to claims 1 and 11 above, and further in view of United States Patent No. 5,611,825 to Engen et al. (hereinafter “Engen”).

Referring to Applicant’s claim 12, Harmer teaches an abrasive article (See Abstract of Harmer) comprising: a backing comprising a first major surface and an opposing second major surface (col. 4, ll. 41-46; col. 5, ll. 45-52; col. 6, ll. 12-15, 24-29; FIGS. 1 and 3 of Harmer); an abrasive layer bonded to at least a portion of the first major surface (col. 4, ll. 41-46; col. 5, ll. 45-52; col. 6, ll. 12-15, 24-29; FIGS. 1 and 3 of Harmer), the abrasive layer comprising abrasive particles retained in a make layer (col. 4, ll. 44-46; col. 5, ll. 48-49; FIGS. 1 and 3 of Harmer); and an anti-loading size layer at least partially disposed on the abrasive layer (col. 4, ll. 46-49; col. 5, ll. 50-55; col. 6, ll. 15-24; FIGS. 1 and 3; the size coat bond system of Harmer is equivalent to Applicant’s claim term “an anti-loading size layer”), wherein the anti-loading size layer comprises a size binder at a concentration of at least 20 percent by weight of the composition (col. 18, ll. 3-16; See Table 1, Examples 1-3; the size binder amounts [in % by weight] of Examples 1-3 of Harmer are approximately 70, 73 and 73, respectively) and wax at a concentration of no greater than about 20 percent by weight of the composition (See Table 1, Examples 1-3; the wax concentration amounts [in % by weight] of Examples 1-3 of Harmer are approximately 5.3, 1.5 and 1.5, respectively).  Although Harmer teaches the latex is present in the precursor (col. 9, ll. 6-8 of Harmer), Harmer does not teach explicitly the latex is present in the precursor at “a concentration of between about 0.01 percent by weight and about 15 percent by weight” according to Applicant’s claim language.
However, Engen teaches film-backed and paper-backed coated abrasives and methods of making same are described using coatable urea-aldehyde binder precursor compositions including a urea-aldehyde resin and a cocatalyst, which yield more consistent quality coated abrasives (See Abstract of Engen; col. 4, ll. 51-54).  In at least one embodiment, Engen teaches it is preferred to further include a latex in the binder precursor (col. 4, ll. 54-56 of Engen).   Engen also teaches it has been found quite unexpectedly that the addition of the latex significantly improves adhesion of the binder precursor, and thus the binder, to a polymeric film backing (col. 4, ll. 56-59 of Engen).  Engen teaches further it is desirable to add from 1 to about 20 weight percent, more preferably from about 5 to 15 weight percent, of a latex (preferably an ethylene-vinyl acetate latex) to the binder precursor composition (col. 17, ll. 58-62 of Engen).  Engen teaches a portion of the urea-formaldehyde resin is substituted with the latex (col. 17, ll. 62-63 of Engen).  There is a reasonable expectation the latex of the size coat bond system of Harmer can be modified such that the amount of latex utilized reflects the amount of latex taught by Engen.  Both Harmer and Engen are drawn to coated abrasive articles (See Abstract of Harmer; See Abstract of Engen) whose coatings contain urea-formaldehyde resin (col. 8, ll. 6-7 of Harmer; col. 17, ll. 62-63 of Engen) and latex (col. 9, ll. 6-10 of Harmer; col. 4, ll. 54-56 of Engen).  While Harmer is silent as to the amount of latex that can be incorporated into an abrasive coating (col. 9, ll. 6-10 of Harmer), Engen provides explicit guidance (col. 4, ll. 54-56; col. 17, ll. 58-62 of Engen) and even teaches a portion of the urea-formaldehyde resin, the same resin taught by Harmer (col. 8, ll. 6-7 of Harmer), is substituted with the latex (col. 17, ll. 62-63 of Engen).  For this reason, a person having ordinary skill in the art would be motivated to modify the size coat bond system of Harmer and utilize the amount of latex taught by Engen.  A person having ordinary skill in the art would be motivated to do so given Engen provides explicit guidance (col. 4, ll. 54-56; col. 17, ll. 58-62 of Engen) and even teaches a portion of the urea-formaldehyde resin, the same resin taught by Harmer (col. 8, ll. 6-7 of Harmer), is substituted with the latex (col. 17, ll. 62-63 of Engen).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 5,908,477 A to Harmer et al. (hereinafter “Harmer”) in view of United States Patent No. 5,334,648 A to Drews et al. (hereinafter “Drews”).

Referring to Applicant’s independent claim 21, Harmer teaches an abrasive article (See Abstract of Harmer) comprising: a backing comprising a first major surface and an opposing second major surface (col. 4, ll. 41-46; col. 5, ll. 45-52; col. 6, ll. 12-15, 24-29; FIGS. 1 and 3 of Harmer); an abrasive layer bonded to at least a portion of the first major surface (col. 4, ll. 41-46; col. 5, ll. 45-52; col. 6, ll. 12-15, 24-29; FIGS. 1 and 3 of Harmer), the abrasive layer comprising abrasive particles retained in a make layer (col. 4, ll. 44-46; col. 5, ll. 48-49; FIGS. 1 and 3 of Harmer); and an anti-loading size layer at least partially disposed on the abrasive layer (col. 4, ll. 46-49; col. 5, ll. 50-55; col. 6, ll. 15-24; FIGS. 1 and 3; the size coat bond system of Harmer is equivalent to Applicant’s claim term “an anti-loading size layer”), wherein the anti-loading size layer comprises a urea formaldehyde resin (col. 8, l. 1, 6-7 of Harmer), polyethylene wax (col. 11, ll. 25-26, 28 of Harmer), and a latex (col. 9, ll. 6-8 of Harmer).
Although Harmer teaches the size coat bond system includes latex (col. 4, ll. 46-49; col. 5, ll. 50-55; col. 6, ll. 15-24; col. 9, ll. 6-8; FIGS. 1 and 3 of Harmer), Harmer does not teach explicitly the latex is “a vinyl acetate latex” according to Applicant’s claim language.
However, Drews teaches emulsion copolymers, for use as urea formaldehyde resin modifiers, are formed from vinyl chloride monomers, softening monomers, and functional monomers, and are particularly useful as glass mat binders for the production of roofing shingles (See Abstract of Drews).  In at least one embodiment, Drews teaches the softening monomers include vinyl esters with vinyl acetate being preferred (col. 2, ll. 22-25, 51-52 of Drews).  Drews teaches the functional monomers are used to crosslink the vinyl polymer chain and react with the urea-formaldehyde (col. 2, ll. 53-55 of Drews).  Drews teaches the vinyl chloride containing polymer backbone serves to accelerate these reactions and makes the polymers of the current invention more effective as U-F modifiers than acrylic or SBR latexes (col. 5, ll. 48-52 of Drews).  Drews teaches further the softening monomer generally functions to lower the Tg of the polymer so the polymer can flow during processing and provide flexibility to the finished goods (col. 2, ll. 13-15 of Drews).  There is a reasonable expectation the vinyl acetate latex of Drews can be utilized as the latex of Harmer.  As Drews teaches the softening monomer, e.g., vinyl acetate latex (col. 2, ll. 22-25, 51-52 of Drews), generally functions to lower the Tg of the polymer so the polymer can flow during processing and provide flexibility to the finished goods (col. 2, ll. 13-15 of Drews), the resultant abrasive article of Harmer would benefit when incorporating the vinyl acetate latex of Drews.  For this reason, a person having ordinary skill in the art before the effective filing date of the present application would be motivated to modify the latex of Harmer and utilize the vinyl acetate latex of Drews.  A person having ordinary skill in the art before the effective filing date of the present application would be motivated to do so as the resultant abrasive article of Harmer would benefit when incorporating the vinyl acetate latex of Drews given Drews teaches the softening monomer, e.g., vinyl acetate latex (col. 2, ll. 22-25, 51-52 of Drews), generally functions to lower the Tg of the polymer so the polymer can flow during processing and provide flexibility to the finished goods (col. 2, ll. 13-15 of Drews). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ross J. Christie/
Assistant Examiner, Work Group 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731